Title: From Thomas Jefferson to Caesar Augustus Rodney, 12 August 1806
From: Jefferson, Thomas
To: Rodney, Caesar Augustus


                        
                            Dear Sir
                            
                            Monticello Aug. 12. 06.
                        
                        Your favor of the 3d. is recieved on the subject of a pardon to the Poulsons & Shad. it has been an
                            invariable rule with me never to pardon but on the recommendation of the judges who sat on the trial or of one of them &
                            the Attorney of the district. from this I have never departed in a single instance; and were it to be departed from, it
                            would let loose the power of pardon to be exercised without rule or compass. I therefore now return you the petition in
                            order that the judges & district attorney may have an opportunity of giving their opinion on it. I find the less
                            difficulty in making this apology to you because I know that no one will more approve of it. Accept my friendly
                            salutations & assurances of constant esteem & respect.
                        
                            Th: Jefferson
                            
                        
                    